AO 245]3 (Rev. 05/15/2018) Judgment in a Crimina[ Petty Case (Modified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF CALIFORNIA

United States of Americ'a JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aher November 1, 1937)
Marvin Yovany Valle-Alvarado CaSe Numbel': 3218-mj-23067-JLB

Anthony Edi md palman
Defendam ’s Atforr ey

 

 

 

H..W..`n...."_-`...,. , ,..¢..

DEC 1€12[1€3

REGISTRATION N(). 81452298

THE DEFENDANT:
§ pleaded guilty to count(s) l Of COmplaint

 

 

 

 

 

 

l:l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8: 1325 ILLEGAL ENTRY (Misdemeanor) l

§ The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

§ Assessment: $10 WAIVED Fine: WAIVED

§ Court recommends USMS, ICE or DHS 01' other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
l:| Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

l\/londay, December 10, 2018
Date of lmposition of Sentence

CWBM)tlél/e/d>l”

§§NORABLE JILL L. BURKHARDT

 

 

ITED STATES MAGISTRATE JUDGE

3118-mj-23067-JLB

